DETAILED ACTION
Claims 1-5 are pending as amended on 05/26/22.

Response to Amendment
This final action is a response to the amendment filed on May 26, 2022.  The originally filed drawings are accepted.  Claims 1-5 have been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini, US 4,060,190 in view of Yamada et al., US 5,793,017.
With regard to claim 1, Paolini teaches a known axial, multiple tube butt-welding device comprising work holders (5/14) using ‘jacks or any other means of tightening’ (i.e. collet chucks) capable of holding thermoplastic domes/pipes in fixed relationship to one another, and presser pistons (15/15a) moving plates to press the softened domes/pipes together (throughout, e.g. abstract, [FIGS. 1-21]).
While this reference does not expressly disclose softening the work for welding via infrared heating lamps inserted via reciprocating piston between the work sections via moving units, this too was a known design, as taught for example by Yamada, which uses a translating infrared tungsten radiation lamp (36a) moved by unit (42) to soften sections for thermoplastic welding after they are moved together (throughout, e.g. abstract, [Col. 15, 37-54 & FIG. 20]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Yamada with those of Paolini, in order to yield a multi-weld device using a known alternate means of softening thermoplastic materials at their weld interfaces with predictable success.  While Yamada does not teach moving the heater via vertical piston, it does teach using a piston/cylinder (necessarily mounted in a base or ‘pedestal’) [Col. 13, 61-63], wherein translation in horizontal, vertical, or any other such direction in order to place the heater between the workpieces would have been a prima facie obvious variant for one of ordinary skill to try which would not materially affect the function of the device.
With regard to claims 2-4, Paolini teaches multiple pressing means which communicate with one another and can perform either sequential or simultaneous movements in order to press these pieces together in a satisfactory manner (e.g. [Col. 4, 41-67]), wherein any combination of moving/stationary work holders would also have been an obvious variant from the limited number of possible options for moving the pieces relative to one another – i.e. moving the left & middle pieces, right & middle pieces, left & right pieces, or all three, as desired.
With regard to claim 5, the duplication of existing units to weld additional sections (e.g. 4 vs. 3) would not be considered non-obvious, as no new & unexpected result is produced; see MPEP 2144.04(VI)B.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US 5,793,017 in view of Penman, US 4,733,814.
With regard to claim 1, Yamada teaches a known axial tube butt-welding device comprising ring shaped clamps (i.e. collet chucks) (18) which can insert a translating infrared tungsten radiation lamp (36a) moved by a reciprocating piston/cylinder or the like (42) between two workpieces to soften them for thermoplastic welding as they are moved together (throughout, e.g. abstract, [Col. 13, 61-63, Col. 15, 37-54 & FIGS. 1-20]).  While Yamada does not teach moving the heater via a vertical piston, translation in horizontal, vertical, or any other such direction in order to place the heater between the workpieces would have been a prima facie obvious variant for one of ordinary skill to try which would not materially affect the function of the device (see also MPEP 2144.04(VI)C.
While Yamada does not expressly disclose a plurality of heaters for simultaneously joining three or more tubes (or four, etc.), such a duplication of parts is generally considered to be obvious; see MPEP 2144.04(VI)B.  Further, welding three sections of tubing via collets moved on pistons was also well-known in the art, as shown for example by Penman, which teaches a known axial, multiple tube butt-welding device comprising ring shaped clamps (i.e. collet chucks) (14/18) capable of holding thermoplastic domes/pipes in fixed relationship to one another, and presser pistons/plates (21) for pressing the softened domes/pipes together (throughout, e.g. abstract, [FIGS. 1-21]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Penman with those of Yamada, in order to yield a device structured to weld multiple components at once using a known alternate design with predictable success.  
With regard to claims 2-4, Penman teaches simultaneous welding throughout, wherein either sequential or simultaneous weld movements would have been obvious as these represent the only two options – i.e. moving the left & middle pieces, right & middle pieces, left & right pieces, or all three, as desired.
With regard to claim 5, again, duplication of existing units to weld additional sections (e.g. 4 vs. 3) would not be considered non-obvious, as no new & unexpected result is produced; see MPEP 2144.04(VI)B.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed May 26, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to Applicant’s argument that a means for friction welding is generally unsuitable for combination with means for heat lamp welding, Examiner does not agree.  Given a long-known device for holding & bringing at least three pipe segments together and joining them in a welded arrangement, it would have been obvious for one of ordinary skill in this art to substitute one known welding means (e.g. heat softening with a lamp prior to joining) for another (friction welding) to still effect a weld between these axially secured and linearly translated pipe sections with predictable success.  Applicant’s argument that one would not use both radiant heat lamp welding & rotational friction welding together is moot, as such is not proposed.
As shown above, it would also have been just as obvious for one of ordinary skill in the art to take a conventional ‘infrared lamp’ pipe welding device such as Yamada and modify it in a known manner to hold at least three pipe elements to perform multiple separate welds, as taught for example by Penman (or Paolini).  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745